DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
All reference are of record; no PTOL-892 is attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 13-21 and 24 of U.S. Patent No. 10/840,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent cites an electronic polymer material with branching comprising polymerizing groups reading on the applicants’ invention.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gross (Combinatorial and Composition Spread Techniques in Materials and Device Development II, Ghassan E. Jabbour, Hideomi Koinuma, Symposium on Integrated Optics, 2001, 102-108.

Regarding Claims 1-2,  Gross teaches a polymeric material represented by Compound (a):

    PNG
    media_image1.png
    156
    324
    media_image1.png
    Greyscale

	Compound (a) shows four branching directions and two polymerizing groups reading on Formula 3 wherein the terminal Ar(s) are phenyl and the central Ar is biphenyl (per claims 1-2).
	

Regarding Claim 19, Gross teaches a polymeric material represented by Compound (a) which reads on applicants’ polymer material limitations. The  i through xiii limitations are process limitations and are thus treat with the product by process protocol.
Claim 19 is treated as a product-by process claim.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

As Compound (a) is an organic electronic material comprising a polymer, the product limitations are met (per claim 19).

Claims 1-2 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tessler (Adv. Funct. Mater. 2006, 16, 2095–2102).

Regarding claims 1-2, Tessler teaches light emitting polymers used in OLED(s) (abstract). The polymer can be represented by Polymer b (page 2096):

    PNG
    media_image2.png
    225
    457
    media_image2.png
    Greyscale

	Polymer b shows four branching directions and one polymerizing groups reading on Formula 3 wherein the terminal Ar(s) are phenyl and the central Ar are phenylene(s) (per claims 1-2). Polymer b is a luminescent polymer used to make an electroluminescent layer (page 2009) (per claims 1-2).

Regarding Claim 19, Tessler teaches light emitting Polymer b used in OLED(s) as discussed above.
The  i through xiii limitations are process limitations and are thus treat with the product by process protocol.
Claim 19 is treated as a product-by process claim.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

As Polymer b is an organic electronic material comprising a polymer, the product limitations are met (per claim 19).


Claims 1-2, 6-8, 12-14 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kazuki (WO 2008/108430). US 2010/0045174 is being relied upon as a direct translation of WO 2008/108430 as no translation of WO 2008/108430 was available at the time of this office action. Therefore, no translation will be provided.

Regarding Claims 1-2,  Kazuki teaches a polymeric material represented by Formula K-1, above (page 52):

    PNG
    media_image3.png
    283
    320
    media_image3.png
    Greyscale

Formula K-1 shows an aromatic amine (branching in three directions, per Formula 2) and containing three polymerizable oxetane groups introduced into an end group (per claims 1-2 ).

Regarding Claim 19, Kazuki teaches a polymeric material represented by Formula K-1 which reads on applicants’ electronic polymer.
The  i through xiii limitations are process limitations and are thus treat with the product by process protocol.
Claim 19 is treated as a product-by process claim.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

As Polymer K-1 is an organic electronic material comprising a polymer, the product limitations are met (per claim 19).

Regarding Claims 6, 12-14, Kazuki teaches a thin film organic electroluminescent device containing Formula K-1 in an organic layer between an anode and a cathode (abstract) (per claim 13). The light-emitting layer is a thin film (paragraph 252) (per claims 6, 12-14).

Regarding Claims 7-8, Kazuki teaches and OLED including an anode 2, a hole-injection layer 3, a hole-transporting layer 4, an organic light-emitting layer 5, a hole-blocking layer 6, an electron-transporting layer 7, an electron-injection layer 8, and a cathode 9 layered on a substrate 1 in this order (paragraph 155). The polymer compound (Formula K-1) is used in the hole transporting layer (per claims 7, 8)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-4, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuki (WO 2008/108430). US 2010/0045174 is being relied upon as a direct translation of WO 2008/108430 as no translation of WO 2008/108430 was available at the time of this office action. Therefore, no translation will be provided.

Regarding Claim 4, Kazuki teaches that the molecular weight of the polymeric material (Formula K-1) is 5000 or less (paragraph 40). Applicant claims 1,000 to 1,000,000.
As Kazuki and applicant show ranges that are not exactly the same but do show an overlapping portion, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made a variety of Formula K-1 derivatives with varying molecular weights which would have included the overlapping portions of the ranges, absent unexpected results (per claim 4). 

Regarding Claims 3, 18, Kazuki teaches Formula K-1 which reads on applicant polymer but fails to mention the polydispersity.
As polydispersity of a polymer material is denoted chain lengths that vary over a wide range of molecular masses, the examiner takes the position that the polydispersity is a parameter which is controlled by determining the appropriate initiator level, monomer(s) and reaction conditions with respect to design choice which is well within the scope of a skilled artisan.
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have made a variety of polymers related to Polymer P1 with a polydispersity of > 1 as a matter of design choice, absent unexpected results (per claims 3, 18).

Claims 9, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuki (WO 2008/108430) in view of SCHOO (US 2002/0001732.  US 2010/0045174 is being relied upon as a direct translation of WO 2008/108430 as no translation of WO 2008/108430 was available at the time of this office action. Therefore, no translation will be provided.

Regarding Claims 9 , 15 and 17, Kazuki teaches the invention of claim 18, as discussed above, but fail to mention the instant limitations.
SCHOO teaches that an organic electroluminescent device can be used a display device or light device which includes a liquid crystal display (paragraph 3).)
The above is viewed as a generic teaching of some of the areas in which an organic electroluminescent device was used at the time of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the organic electroluminescent device of Kazuki in known application areas which would have included the instant limitations as taught by SCHOO, absent unexpected results. (per claims 9, 15 and 17).
 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuki (WO 2008/108430) in view of in view of Li (US 6,372,154).  US 2010/0045174 is being relied upon as a direct translation of WO 2008/108430 as no translation of WO 2008/108430 was available at the time of this office action. Therefore, no translation will be provided.

Regarding Claim 5, Kazuki teaches the invention of claim 1. Kazuki fails to mention Formula K-1 comprising a luminescent site, as discussed before, but fail to mention an ink composition.
Li teaches organic luminescent inks comprising at least one luminescent material mixed with a solvent and other functional additives. Luminescent materials include polymers and oligomers wherein good charge transporting properties are preferred (abstract). Luminescent materials include a tertiary aromatic amine based material (column 6). Li also teaches that the luminescent ink composition can be used in printing thin films of the luminescent materials (abstract).
The examiner interprets the above to be a generic teaching that luminescent materials including polymers and oligomers used in luminescent ink compositions is an application area for which the prior art had an appreciation for at the time of the invention. The examiner also notes the preference for materials with charge transporting properties for which the tertiary aromatic amine based Formula K-1 would supply. Formula K-1 is thus viewed as functional equivalent to the luminescent materials taught by Li and would therefore be fully expected to function in a similar capacity in a luminescent ink composition and a subsequent thin film formed from the luminescent composition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the luminescent/charge transporting Formula K-1 of Cupertino in a known application areas using functionally equivalent materials which would have included in a luminescent ink composition and a subsequent thin film formed from the luminescent composition as taught by Li which reads on the instant limitations, absent unexpected results (per claim 5).

Claims 10-11, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuki (WO 2008/108430) in view of Iwanaga US 5,710,484. US 2010/0045174 is being relied upon as a direct translation of WO 2008/108430 as no translation of WO 2008/108430 was available at the time of this office action. Therefore, no translation will be provided.

Regarding Claim 10-11, 16 and 17, Kazuki teaches the invention of claim 20 but fail so mention the instant limitations. Iwanaga teaches a light emitting device used in displays, backlighting for liquid crystal displays (column1, lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the OLED of Kazuki in known application areas which would have included in lighting device, display device and liquid crystal displays as taught by Bachmann  which reads on the instant limitations, absent unexpected results (per claims 28-29). (per claims 10-11, 16-17)

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su (US 2007/0029556).
Regarding Claims 1-2, Su teaches an OLED device consisting of an anode (e.g. indium-tin-oxide (ITO)), a hole injection layer (e.g. poly(3,4-ethylenedioxythiopene):poly(styrene sulfonic acid) (PEDOT:PSS), or polyaniline), an electroluminescent layer, and a cathode layer (e.g. barium covered with aluminum) (abstract). The hole injection layer can be composed of a small molecule material such as an aromatic amine in a polymer binder along with a cross-linking side-group (paragraph 14).
An exemplary crosslinkable polymer is an aryl-amine type polymer with aryl-amine moity in the main chain or side chain, e.g. Poly(N,N'-bis(4-butylphenyl)-N,N'-bis(phenyl)-benzidine), Poly((9,9-dihexylfluorenyl-2,7-diyl)-co-(N,N'-bis(4-butylphenyl-1,4-pheny- lenediamine)), poly(9,9-dioctylfluorene)-alt-N,N'-phenyl-1,4-phenylenediamine (paragraph 45). 
The office views the above as inclusive of a triaryl amine moiety with one or more crosslinking sites reading on applicant Formula 2 or Formula 3.
While Su does not specifically mention which crosslinkable group is present, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected an arylamine with crosslinkable side groups to make a hole injection layer based on the guidance of Su which reads on the instant limitations, absent unexpected results (per claims 1-2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY D CLARK/Primary Examiner, Art Unit 1786